661 A.2d 1094 (1995)
Reginald WINFIELD, Appellant,
v.
UNITED STATES, Appellee.
Nos. 92-CF-723, F10497-90.
District of Columbia Court of Appeals.
July 7, 1995.
Before WAGNER,* Chief Judge; FERREN, TERRY, STEADMAN,* SCHWELB, FARRELL, KING,* RUIZ, and REID, Associate Judges.

ORDER
PER CURIAM.
On consideration of appellant's petition for rehearing or rehearing en banc, the opposition thereto, the notice of consent of the parties for the Public Defender Service to participate as amicus curiae and motion for leave to file memorandum in support of petition out of time, and the lodged memorandum, it is
ORDERED by the merits division * that the petition for rehearing is denied; and it appearing that the majority of the judges of this court has voted to grant the petition for rehearing en banc, it is
FURTHER ORDERED that the motion of Public Defender Service as amicus curiae for leave to file memorandum in support of the petition is granted and the Clerk is directed to file the lodged memorandum. It is
FURTHER ORDERED that appellant's petition for rehearing en banc is granted and that the opinion and judgment of December 30, 1994, are hereby vacated. It is
FURTHER ORDERED that the Clerk shall schedule this matter for argument before the court sitting en banc as soon as the calendar permits. Counsel are hereby directed to provide ten copies of the briefs heretofore filed to the Clerk on or before July 17, 1995.
Associate Judge SCHWELB voted to grant the petition for rehearing.
Chief Judge WAGNER voted to deny rehearing en banc.